Case 2:19-cv-02874-SVW-MAA Document 33 Filed 09/18/19 Page 1 of 5 Page ID #:214




  1    THE AFTERGOOD LAW FIRM
       Aaron D. Aftergood (239853)
  2    aaron@aftergoodesq.com
       1880 Century Park East, Suite 200
  3    Los Angeles, CA 90067
       Telephone: (310) 550-5221
  4    Facsimile: (310) 496-2840
  5    WOODROW & PELUSO, LLC
       Steven L. Woodrow*
  6    swoodrow@woodrowpeluso.com
       3900 East Mexico Avenue, Suite 300
  7    Denver, Colorado 80210
       Telephone: (720) 213-0675
  8    Facsimile: (303) 927-0809
  9    *Pro Hac Vice
 10    Attorneys for Plaintiff and the Classes
 11
                      IN THE UNITED STATES DISTRICT COURT
 12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13
1.14
2.      Lee Wigod, individually and on behalf             Case No. 2:19-cv-02874-SVW-MAA
 15
        of all others similarly situated,
 16                                                       PLAINTIFF’S NOTICE OF
3.                         Plaintiff,                     MOTION AND MOTION TO
 17
                                                          VACATE TRIAL DATES AND
4.18    v.                                                FOR EXTENSION OF TIME TO
                                                          MOVE FOR CLASS
 19
5.      CallFire, Inc., a Delaware corporation,           CERTIFICATION
 20
                           Defendant.                     Date: October 21, 2019
 21
                                                          Time: 1:30 p.m.
 22                                                       Judge: Stephen V. Wilson
                                                          Courtroom: 10A
 23
                                                          Complaint Filed: April 15, 2019
6.24                                             7.
 25          PLEASE TAKE NOTICE that on Monday, October 21, 2019 at 1:30 p.m., or
 26    as soon thereafter as counsel may be heard, counsel for Plaintiff Lee Wigod
 27
       PLAINTIFF’S MOTION TO VACATE TRIAL             1
 28    DATES AND FOR EXTENSION OF TIME
       TO MOVE FOR CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 33 Filed 09/18/19 Page 2 of 5 Page ID #:215




 1   (“Plaintiff” or “Wigod”) shall appear before the Honorable Stephen V. Wilson or
 2   any judge sitting in his stead in Courtroom 10A of the United States District Court
 3   for the Central District of California, 350 W. 1st Street, Los Angeles, California
 4   90012 and present Plaintiff’s Unopposed Motion to Vacate Trial Dates and For
 5   Extension of Time to Move for Class Certification.
 6         Plaintiff’s counsel conferred with counsel for Defendant on this motion;
 7   though CallFire initially indicated that it would not oppose an extension, Defendant
 8   objected to Plaintiff’s characterization of the discovery disagreement, and the
 9   parties were unable to find mutually agreeable language that would demonstrate
10   cause for this motion. As a result, and after an effort by Plaintiff to soften the
11   language herein, Defendant has expressed its intent to oppose the Motion.
12         In support of the Motion, Plaintiff states as follows:
13         1.     Plaintiff filed the instant lawsuit on April 15, 2019. (Dkt. 1)
14         2.     On April 29, 2019, Defendant CallFire, Inc. (“Defendant” or
15   “CallFire”) was served, resulting, by operation of Local Rule 23-3, in a 90-day
16   deadline to move for class certification, falling on July 29, 2019.
17         3.     On May 17, 2019, Plaintiff moved for an extension of time to file its
18   motion for class certification, and the Court granted a partial extension, setting the
19   current deadline of October 28, 2019.
20         4.     On August 8, 2019 the Court issued an Order denying CallFire’s
21   Motion to Dismiss and set a jury trial for December 10, 2019 and a pre-trial
22   deadline of December 2, 2019. (Dkt. 27.)
23         5.     The class certification deadline imposed under Local Rule 23-3 may be
24   moved by Order of the Court. See L.R. 23-3.
25         6.     As set forth in the Joint Report of Rule 26(f) Discovery Plan filed by
26   the Parties on August 13, 2019 (dkt. 29), Plaintiff respectfully requests a ten (10)
27
     PLAINTIFF’S MOTION TO VACATE TRIAL          2
28   DATES AND FOR EXTENSION OF TIME
     TO MOVE FOR CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 33 Filed 09/18/19 Page 3 of 5 Page ID #:216




 1   month period to complete all fact and expert discovery. The first eight months will
 2   be devoted to fact discovery and the last two months will be devoted to expert
 3   discovery. The deadline to complete discovery would be June 30, 2020. Following
 4   this discovery period, the Parties would brief class certification, starting with
 5   Plaintiff’s Motion for Class Certification to be filed no later than July 14, 2020
 6   (followed thereafter by CallFire’s Response and Plaintiff’s Reply).
 7          7.     Following a ruling on class certification the Court would hold a
 8   subsequent case management conference to discuss setting dates for dispositive
 9   motions, the pre-trial conference, and the trial.
10          8.     In the time since the Court granted Plaintiff’s previous Motion for
11   Extension, the parties have diligently pursued discovery in this case. (See
12   Declaration of Steven L. Woodrow (“Woodrow Decl.”), attached hereto as Exhibit
13   A, at ¶ 4.)
14          9.     Plaintiff served written discovery requests on Defendant on July 31,
15   2019, and Defendant responded to those requests on August 30, 2019. (Woodrow
16   Decl. ¶ 5.)
17          10.    Defendant’s responses, however, have not provided sufficient
18   information related to the class and the considerations of Rule 23 to enable Plaintiff
19   to meaningfully move for class certification. (Woodrow Decl. ¶ 6.)
20          11.    Indeed, Defendant has objected to all of Plaintiff’s discovery requests
21   that seek information pertaining to the class, which will necessitate meet and
22   confers and, potentially, motion practice. (Woodrow Decl. ¶ 7–9.)
23          12.    On September 6, 2019, one week after receiving CallFire’s responses
24   to the written discovery, Plaintiff served a 10-page meet and confer letter contesting
25   CallFire’s objections and outlining the pending issues. The parties have since
26
27
     PLAINTIFF’S MOTION TO VACATE TRIAL         3
28   DATES AND FOR EXTENSION OF TIME
     TO MOVE FOR CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 33 Filed 09/18/19 Page 4 of 5 Page ID #:217




 1   scheduled a time to meet and confer on September 20, 2019.1 (Woodrow Decl. ¶
 2   10.)
 3          13.   Absent discovery regarding the proposed class and the factors to be
 4   considered under Rule 23, Plaintiff cannot gather the evidence necessary to present
 5   the Court with an adequate record upon which it can fairly determine whether
 6   certification should be granted here. Put simply, Plaintiff requests additional time to
 7   resolve Defendant’s objections and to continue diligently pursuing class discovery.
 8          14.   Because the requested extension of time to move for class certification
 9   would result in a deadline occurring after the trial and pre-trial dates set by the
10   Court on August 8, 2019, Plaintiff necessarily requests that the current trial date
11   (December 10, 2019) and pre-trial date (December 2, 2019) be vacated. Likewise,
12   Plaintiff respectfully requests that trial and pre-trial dates be set by the Court
13   following a Rule 16 conference.
14          WHEREFORE, Plaintiff respectfully requests that the Court enter an Order
15   vacating the current trial and pre-trial dates and extending the deadline for Plaintiff
16   to move for class certification until July 14, 2020. Alternatively, and at the very
17   least, Plaintiff respectfully requests an Order extending the deadline to move for
18   class certification by an additional 90 days, or until January 28, 2020.
19

20                                            Respectfully submitted,
21

22

23

24
     1
25    The parties initially scheduled a telephonic meet and confer for September 17,
     2019. As the result of a docketing error, counsel for Plaintiff did not call in, and the
26
     parties agreed to reschedule for September 20, 2019. This note is included at
27   CallFire’s request, but it does not evidence any party’s lack of diligence.
     PLAINTIFF’S MOTION TO VACATE TRIAL          4
28   DATES AND FOR EXTENSION OF TIME
     TO MOVE FOR CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 33 Filed 09/18/19 Page 5 of 5 Page ID #:218




 1   Dated: September 18, 2019            LEE WIGOD, individually and on behalf of
                                          all others similarly situated,
 2

 3                                        By: /s/ Steven L. Woodrow
                                                 One of Plaintiff’s Attorneys
 4
                                          THE AFTERGOOD LAW FIRM
 5                                        Aaron D. Aftergood (239853)
                                          aaron@aftergoodesq.com
 6                                        1880 Century Park East, Suite 200
                                          Los Angeles, CA 90067
 7                                        Telephone: (310) 550-5221
                                          Facsimile: (310) 496-2840
 8
                                          WOODROW & PELUSO, LLC
 9                                        Steven L. Woodrow*
                                          swoodrow@woodrowpeluso.com
10                                        3900 East Mexico Avenue, Suite 300
                                          Denver, Colorado 80210
11                                        Telephone: (720) 213-0675
                                          Facsimile: (303) 927-0809
12

13                                        Attorneys for Plaintiff and the Class
14
                                          * Pro Hac Vice
15

16

17

18
                              CERTIFICATE OF SERVICE
19
           The undersigned, Steven L. Woodrow, hereby certifies that a true and correct
20
     copy of the above papers was served upon counsel of record by filing such papers
21
     via the Court’s ECF system on September 18, 2019.
22

23                                        /s/ Steven L. Woodrow

24

25

26
27
     PLAINTIFF’S MOTION TO VACATE TRIAL      5
28   DATES AND FOR EXTENSION OF TIME
     TO MOVE FOR CLASS CERTIFICATION
